DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3, and 15 are objected to because of the following informalities:  
Regarding claims 1 and 15, it is recommended to amend the claim to recite “a [[the]] volume” in lines 4 and 3, respectively, to provide antecedent basis for the claim terminology.
Regarding claim 3, it is recommended to amend line 2 to recite “…said outflow opening and, in a closed position, bears against…” to correct for grammar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“closure element…adapted such that it retains at least a certain amount of milk in said reservoir” in claim 2.  The examiner notes that this limitation is interpreted to mean “a valve membrane”, as set forth on pg. 7 of the Specification, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the claims are directed towards “an optical sensor unit” and “light detectors and light emitters”.  As the claims do not relate the detectors/emitters to the sensor unit, it is unclear if the detectors/emitters make up the sensor unit or if they are separate.  For examination purposes, the claim is interpreted to mean that the apparatus has an optical sensor unit comprising light detectors and light emitters. 
Further regarding claim 15, the claim recites the limitation "said reservoir optical sensing unit" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation is being interpreted to mean “said reservoir”.
Claims 2-4, 7-14, and 21 are also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (US 20080154202).
Regarding claim 15, Nemoto discloses a bottle top attachment for a baby bottle (the examiner notes that the claim is only functionally directed to a baby bottle; controller unit 400 in fig. 3 is functionally capable of being fluidically attached to a top of a baby bottle), wherein said bottle top attachment comprises a measuring head (body unit 420 in fig. 3) with a reservoir (body cylinder 421 in fig. 3), said measuring head comprising an optical sensor unit associated with the volume of said reservoir optical sensor unit (light-emitting elements 423 and light-receiving elements 424 in fig. 3), and said optical sensor unit being oriented towards a cavity of the reservoir (fig. 3, see below), and said reservoir comprising an outflow opening to said baby bottle (see below), and wherein light detectors are arranged one above another in a height direction on one side of said reservoir and light emitters are arranged one above another in the height direction on another side of said reservoir (fig. 3).

    PNG
    media_image1.png
    302
    368
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-4, 7-14, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Guthrie (US 20160220743) and Analytis (US 11433166).  
Regarding independent claim 1, Guthrie fails to teach among all the limitations or render obvious  wherein light detectors are arranged one above another in a height direction on one side of said reservoir and light emitters are arranged one above another in the height direction on another side of said reservoir, in combination with the total structure and function as claimed.  Specifically, Guthrie is directed towards a breast pump system (fig. 8) which comprises a baby bottle (capture system 810 in fig. 8) and a bottle top attachment (connection area 808 in fig. 8).  Guthrie further teaches the attachment comprises a reservoir (paragraph 65 discloses a duckbill valve 806 which would act as a reservoir for milk until enough pressure is accumulated to open the valve) and an optical sensor unit oriented towards the reservoir (sensors 803 and 804 in fig. 8).  In a separate embodiment (fig. 6A), Guthrie teaches that these sensors can comprise a light emitter (emitter 603 in fig. 6A) and a light detector (detector 604 in fig. 6A) which are oriented towards each other on another side of a boundary.  Additionally, Guthrie teaches a plurality of light emitters and detectors (fig. 6B); however, in this embodiment, the light emitters and detectors are provided in pairs and are not in an arrangement where the light emitters are above one other in a height direction and the light detectors are arranged one above the other in a height direction with the emitters and detectors on separate sides.  
Regarding claim 1, Analytis fails to teach among all the limitations or render obvious the optical sensor unit being oriented towards a cavity of a reservoir which has an outflow opening to a baby bottle, in combination with the total structure and function as claimed.  Analytis is directed towards sensing fluid level in a receptacle having a container (receptacle 300 in fig 3.) which comprises an optical sensor unit having light detectors arranged one above the other in a height direction on one side of the container (detector 310b and 330b in fig. 3) and light emitters arranged one above another in a height direction on another side of the container (emitter 310a and 330a in fig. 3).  However, this optical sensor unit is arranged directly in the container (most equivalent to the claimed “baby bottle”) and, as such, does not comprise a separate reservoir having an outflow opening to the baby bottle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783